UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-5041


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIFFANY NICOLE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:11-cr-00011-JPB-DJJ-1)


Submitted:   June 29, 2012                 Decided:   July 6, 2012


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part, vacated and remanded in part by unpublished
per curiam opinion.


Nicholas   J.  Compton,   Assistant  Federal   Public    Defender,
Martinsburg,  West   Virginia,   for  Appellant.      William   J.
Ihlenfeld, II, United States Attorney; Thomas O. Mucklow,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tiffany     Nicole     Jones    appeals    her      conviction     for

distribution     of    cocaine    base   (“crack”),      in   violation    of    21

U.S.C. § 841 (2006), and sentence of sixty months’ imprisonment.

We affirm the conviction, but vacate the sentence and remand for

resentencing.

             First, Jones challenges her conviction, arguing that

the   district        court’s     evidentiary    ruling       related     to    the

admissibility of a witness’s prior conviction was error.                        We

review   a   district     court’s    evidentiary       rulings    for   abuse   of

discretion.      United States v. Byers, 649 F.3d 197, 206 (4th

Cir.), cert. denied, 132 S. Ct. 468 (2011).               After reviewing the

record, we conclude that the district court did not abuse its

discretion in finding that the evidence was inadmissible.                       We

therefore affirm Jones’s conviction.

             Jones next challenges her sentence, asserting that she

was improperly denied the benefit of the Fair Sentencing Act of

2010 (“FSA”).     In light of Dorsey v. United States, 567 U.S.                  ,

2012 WL 2344463 (U.S. June 21, 2012), we agree.                  Jones’s offense

conduct occurred in 2008, before the enactment of the FSA, but

she was sentenced in 2011 — after the enactment of the FSA.

Under Dorsey, Jones is within the class of defendants to whom

the FSA applies.         Because the FSA applies to Jones’s sentence,



                                         2
it   was   error       for   the     district        court    to    apply       the       pre-FSA’s

statutory mandatory minimum of sixty months’ imprisonment.

             Jones      also       asserts      error     in       the    district         court’s

imposition        of    a    two-level          enhancement         for       obstruction          of

justice.         We    review      a     sentence      for     reasonableness              using    a

“deferential          abuse-of-discretion            standard.”               Gall    v.    United

States,    552     U.S.      38,    41    (2007).        In       determining         procedural

reasonableness, we initially consider whether the court properly

calculated the Guidelines range.                       Id. at 49-51.                 We conclude

that   the       district      court      committed       procedural           error       in     its

imposition of the enhancement.

             A     defendant’s         offense       level        may    be    increased          two

levels if the defendant “willfully obstructed or impeded, or

attempted to obstruct or impede, the administration of justice

with respect to the investigation, prosecution, or sentencing of

the instant offense of conviction.”                      U.S. Sentencing Guidelines

Manual § 3C1.1 (2011).                 We recently held in United States v.

Perez, 661 F.3d 189, 192 (4th Cir. 2011), that to impose the

enhancement based on perjury, “the sentencing court must find

that the defendant (1) gave false testimony; (2) concerning a

material matter; (3) with willful intent to deceive.”                                       Id. at

192 (internal quotation marks and alteration omitted).                                          “If a

district     court      does    not      make    a    specific      finding          as    to    each

element    of     perjury,      it     must     provide       a    finding       that      clearly

                                                3
establishes each of the three elements.”                    Id. at 193 (emphasis

original).        The district court’s explanation does not clearly

establish each of the required elements. *               We thus conclude that

the       district     court     procedurally     erred       in       applying     the

enhancement.

              Accordingly, we affirm Jones’s conviction.                    We vacate

her   sentence       and   remand   for   resentencing      in     light    of   Dorsey

and Perez.        We dispense with oral argument because the facts and

legal      contentions     are   adequately     presented        in   the    materials

before      the   court    and   argument     would   not    aid      the   decisional

process.

                                                            AFFIRMED IN PART,
                                                 VACATED AND REMANDED IN PART




      *
       We express no opinion as to whether the facts of this case
support the enhancement, but merely conclude that the district
court failed to make the findings required by Perez. On remand,
the court is free to consider anew whether the enhancement is
applicable.



                                          4